Title: To James Madison from Joseph Pulis, 8 June 1803 (Abstract)
From: Pulis, Joseph
To: Madison, James


8 June 1803, Malta. Reports that on 18 Jan. the schooner Enterprize captured the imperial polacre Pauline [Paolina], loaded with goods for Tripoli, and brought it into this port, where it awaits orders for its disposition. Since the beginning of May several ships have arrived in quarantine carrying British troops from Alexandria and one of the four principal pashas of Cairo. The frigate John Adams arrived on 19 May accompanied by a prize that had been granted a safe-conduct by Simpson to carry goods to Tunis but had abused the privilege to trade with Tripoli. It awaits the arrival of Commodore Morris. On 23 May Mr. Smith, former envoy to Portugal, arrived in this port on the frigate Adams from Naples. He hopes to travel to the U.S. on the first frigate that returns home. The prince of Pantelleria, sent by the court of Naples with two thousand soldiers, returned home in April after a stay of seven months; the troops will be evacuated soon. Has heard of the declaration of war between France and Great Britain by a British frigate that arrived in Malta on 7 June. The French minister and consul have left the island, as has the grand master, leaving the Order of St. John of Jerusalem in charge of the government. Admiral Nelson arrived in Malta for a stay of two days, then left immediately to take command of Mr. Bickerton’s squadron. In coming here he took six prizes. Another British frigate brought in a brig and another merchant ship. Learns from reports from Alexandria that the Mamelukes have revolted against the Turks again. The John Adams chased a Tripolitan corsair into the port of Tripoli, and the two ships exchanged cannon fire. Encloses a list of the arrivals of U.S. vessels in the port of Malta for the past six months.
 

   
   RC (DNA: RG 59, CD, Malta, vol. 1). 3 pp.; in French; docketed by Wagner. Enclosure not found.



   
   By the twelfth stipulation of article 10 of the Treaty of Amiens, the Kingdom of Naples was asked to provide two thousand soldiers for one year to garrison the military installations of Malta (de Clercq, Recueil des traités de la France, 1:488).



   
   A full transcription of this document has been added to the digital edition.

